FILE COPY


        RE:   Case   No.   15-0823                      DATE:   10/23/2015
        COA #:   12-15-00096-CV            TC#:   J1402025
STYLE   IN THE MATTER OF M.W.,        A    JUVENILE


     A petition for review was filed today in the
above-styled case.  Respondent may file either a
response, or a waiver of response.   If you file a
waiver, the Court will not grant the petition without
first requesting a response.  (Tex. R. App. P. 53.3)
There is no fee for a response or a waiver.

                                 CATHY     S.   LUSK
                             CLERK,   TWELFTH COURT OF APPEALS
                             1517 WEST FRONT,          SUITE 354
                             TYLER,   TX    75702